





ALASKA AIR GROUP, INC.
2016 PERFORMANCE INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated [AWARD
DATE], by and between ALASKA AIR GROUP, INC., a Delaware corporation (the
“Corporation”), and [participant NAME] (the “Grantee”) evidences the
nonqualified stock option (the “Option”) granted by the Corporation to the
Grantee as to the number of shares of the Corporation’s Common Stock first set
forth below.
Number of Shares of Common Stock1:
 
Award Date:
 
Exercise Price per Share1:
$
Expiration Date1,2:
 



Vesting1,2 [The Option shall become vested as to 25% of the total number of
shares of Common Stock subject to the Option on each of the first, second, third
and fourth anniversaries of the Award Date.]
The Option is granted under the Alaska Air Group, Inc. 2016 Performance
Incentive Plan (the “Plan”) and subject to the Terms and Conditions of
Nonqualified Stock Option (the “Terms”) attached to this Option Agreement
(incorporated herein by this reference) and to the Plan. The Option has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Option set forth herein. The Grantee acknowledges receipt of a copy of the
Terms, the Plan and the Prospectus for the Plan.


ALASKA AIR GROUP, INC.
A Delaware corporation






Bradley D. Tilden
Chairman, Chief Executive Officer and
President




1 Subject to adjustment under Section 7.1 of the Plan
2 Subject to early termination under Section 4 of the Terms and Section 7.2 of
the Plan







--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION
1.
Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.
•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.



•
McGee Air Services Not Considered a Subsidiary. Notwithstanding any other
provision of this Option Agreement or the Plan to the contrary, McGee Air
Services (and any subsidiary of McGee Air Services) (together, the “McGee Air
Services Affiliates”) shall not be considered a “Subsidiary” for purposes of the
Option.  Accordingly, if the Grantee ceases to be employed by or providing
services to the Corporation or one of its Subsidiaries, and thereafter continues
to be employed by or provide services to a McGee Air Services Affiliate while
the Option is outstanding, then, unless the Administrator otherwise provides in
the circumstances, the Grantee’s employment by or service to a McGee Air
Services Affiliate shall not be considered for purposes of the Option and the
termination of employment and service rules set forth in Section 4.2 shall be
triggered by, and the Grantee’s Severance Date (as defined below) shall be
determined with respect to, the last day that the Grantee was employed by or
providing services to the Corporation or one of its Subsidiaries (other than a
McGee Air Services Affiliate).



•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.



•
Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.



•
Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.



2.
Continuance of Employment/Service Required; No Employment/Service Commitment.

Except as expressly provided in Section 4.2 below, the vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Option and the
rights and benefits under this Option Agreement. Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 4 below or under the Plan.
Nothing contained in this Option Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Grantee’s status as an employee at will who is subject to termination without
cause, confers upon the Grantee any right to remain employed by or in service to
the Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
services, or affects the right of the Corporation or any Subsidiary to increase
or decrease the Grantee’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Grantee without his consent thereto.
3.
Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:





--------------------------------------------------------------------------------





•
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,



•
payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation;



•
any written statements or agreements required pursuant to Section 8.1 of the
Plan; and



•
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.



The Administrator also may, but is not required to, authorize a non-cash payment
alternative by one or more of the following methods (subject in each case to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any such
payment method):
•
notice and third party payment in such manner as may be authorized by the
Administrator;



•
in shares of Common Stock already owned by the Grantee, valued at their fair
market value (as determined under the Plan) on the exercise date;



•
a reduction in the number of shares of Common Stock otherwise deliverable to the
Grantee (valued at their fair market value on the exercise date, as determined
under the Plan) pursuant to the exercise of the Option; or



•
a “cashless exercise” with a third party who provides simultaneous financing for
the purposes of (or who otherwise facilitates) the exercise of the Option.



4.
Early Termination of Option.

4.1Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.


4.2Termination of Option upon a Termination of Grantee’s Employment or Services;
Possible Acceleration on Certain Terminations. Subject to earlier termination on
the Expiration Date of the Option or pursuant to Section 4.1 above, if the
Grantee ceases to be employed by or ceases to provide services to the
Corporation or one of its Subsidiaries, the following rules shall apply (the
last day that the Grantee is employed by or provides services to the Corporation
or a Subsidiary is referred to as the Grantee’s “Severance Date”). Certain
capitalized terms used in this Section 4.2 have the meanings ascribed to them in
Exhibit A attached hereto.


•
Other than as expressly provided below in this Section 4.2, the Option (whether
vested or not) shall terminate on the Severance Date.



•
If the termination of the Grantee’s employment or services is the result of the
Grantee’s Retirement, (a) the Option, to the extent not vested on the Severance
Date and scheduled to vest at any time within the three (3)-year period
following the Severance Date, shall become fully vested as of the Severance
Date, (b) the Grantee will have until the date that is three (3) years after the
Grantee’s Severance Date to exercise the Option, provided, however, that any
portion of the Option that becomes vested pursuant to the foregoing clause (a)
shall become exercisable only at such times as such portion would have otherwise
vested pursuant to the original vesting schedule as provided herein had the
Grantee’s employment or service not terminated, (c) the Option, to the extent
not vested on the Severance Date (after giving effect to the foregoing clause
(a)), shall terminate on the Severance Date, and (d) the Option, to the extent
exercisable at any time during the three (3)-year period following the Severance
Date and not exercised on or prior to the last day of such period, shall
terminate at the close of business on the last day of the three (3)-year period.






--------------------------------------------------------------------------------





•
If the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability, (a) the Option, to the extent not vested on
the Severance Date, shall become fully vested as of the Severance Date, (b) the
Grantee (or his beneficiary or personal representative, as the case may be) will
have until the date that is three (3) years after the Grantee’s Severance Date
to exercise the Option, and (c) the Option, to the extent exercisable for the
three (3)-year period following the Severance Date and not exercised during such
period, shall terminate at the close of business on the last day of the three
(3)-year period.



Notwithstanding any other provision herein or in the Plan, the Option, to the
extent outstanding and not then vested, shall become fully vested if (i) the
Grantee’s employment with the Corporation and its Subsidiaries is terminated by
the Corporation or a Subsidiary without Cause or by the Grantee for Good Reason,
and (ii) such termination occurs at any time within the period commencing six
(6) months before a Change of Control and ending twenty-four (24) months after
such Change of Control. In the event that, upon the occurrence of a Change of
Control, the Grantee is entitled to accelerated vesting of the Option pursuant
to this paragraph in connection with a termination of the Grantee’s employment
prior to such Change of Control, the Option, to the extent it had not vested and
was cancelled or otherwise terminated upon or prior to the date of such Change
of Control solely as a result of such termination of employment, shall be
reinstated and shall automatically become fully vested, and the Grantee shall be
given a reasonable opportunity to exercise such accelerated portion of the
Option before it terminates.
In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1. If the Grantee is
rendering services other than as an employee or a director, the Administrator
shall be the sole judge of whether the Grantee continues to render services for
purposes of this Option Agreement.
5.
Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.
6.
Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by or providing services
to the Corporation or a Subsidiary, shall be deemed to have been duly given five
business days after the date mailed in accordance with the foregoing provisions
of this Section 6.
7.
Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
8.
Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in





--------------------------------------------------------------------------------





writing to the extent such waiver does not adversely affect the interests of the
Grantee hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
9.
Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.
10.
Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.
11.
Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
12.
Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
13.
Clawback Policy.

The Option is subject to the terms of the Corporation’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).
14.
No Advice Regarding Grant.

The Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Corporation nor any of its officers, directors, affiliates
or advisors makes any representation (except for the terms and conditions
expressly set forth in this Option Agreement) or recommendation with respect to
the Option. Except for the withholding rights contemplated by Section 3 above
and Section 8.5 of the Plan, the Grantee is solely responsible for any and all
tax liability that may arise with respect to the Option and any shares that may
be acquired upon exercise of the Option.





--------------------------------------------------------------------------------





EXHIBIT A
DEFINITIONS
For purposes of the Option, the following terms shall have the meanings set
forth is this Exhibit A.
“Cause” means the occurrence of any of the following:
(i)
the Grantee is convicted of, or has pled guilty or nolo contendere to, a felony
(other than traffic related offenses or as a result of vicarious liability); or

(ii)
the Grantee has engaged in acts of fraud, material dishonesty or other acts of
willful misconduct in the course of his duties to the Corporation or any of its
Subsidiaries; or

(iii)
the Grantee willfully and repeatedly fails to perform or uphold his duties to
the Corporation or any of its Subsidiaries; or

(iv)
the Grantee willfully fails to comply with reasonable directives of the Board
which are communicated to him or her in writing;



provided, however, that no act or omission by the Grantee shall be deemed to be
“willful” if the Grantee reasonably believed in good faith that such acts or
omissions were in the best interests of the Corporation.
“Change of Control” means the occurrence of any of the following:
(i)    the consummation of:
(A)    any consolidation or merger of the Corporation in which the Corporation
is not the continuing or surviving corporation or pursuant to which shares of
common stock of the Corporation would be converted into cash, securities or
other property, other than a merger of the Corporation in which the holders of
common stock of the Corporation immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or
(B)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Corporation.
(ii)    at any time during a period of twenty-four (24) months, fewer than a
majority of the members of the Board are Incumbent Directors. “Incumbent
Directors” means (A) individuals who constitute the Board at the beginning of
such period; and (B) individuals who were nominated or elected by all of, or a
committee composed entirely of, the individuals described in (A); and (C)
individuals who were nominated or elected by individuals described in (B).
(iii)    any Person (meaning any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d) of the Exchange Act) shall, as a result of a tender
or exchange offer, open market purchases, privately-negotiated purchases or
otherwise, become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of the then-outstanding securities of
the Corporation ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of members of the Board
(“Voting Securities” to be calculated as provided in paragraph (d) of Rule 13d-3
in the case of rights to acquire common stock of the Corporation) representing
20% or more of the combined voting power of the then-outstanding Voting
Securities.
(iv)
approval by the stockholders of the Corporation of any plan or proposal for the
liquidation or dissolution of the Corporation.

Unless the Board shall determine otherwise, a Change of Control shall not be
deemed to have occurred by reason of any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between the Corporation and any affiliate thereof,
provided





--------------------------------------------------------------------------------





such transaction has been approved by at least two-thirds (2/3) of the Incumbent
Directors (as defined above) then in office and voting.
Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the date of grant of the Option constitute a Change of
Control, and no Change of Control after the first Change of Control to occur
after the grant date shall be considered for purposes of the Option.
“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:
(v)
a material reduction in the Grantee’s annual base salary;



(vi)
a material diminution or reduction of the Grantee’s authority, duties, or
responsibilities;



(vii)
a material change in the geographic location at which the Grantee must perform
services; or



(viii)
any material breach by the Corporation of any other provision of this Agreement;



provided, however, that any such condition shall not constitute “Good Reason”
unless both (x) the Grantee provides written notice to the Corporation of the
condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (y) the Corporation fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Grantee’s
employment with the Corporation shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than two (2) years following the
initial existence of the condition claimed to constitute “Good Reason.”
“Retirement” means that, as of the Grantee’s Severance Date, the Grantee either
(i) has attained age 55 with at least five (5) full years of service with the
Corporation and its Subsidiaries, or (ii) has attained age 60, or (iii) is a
participant in and is entitled to commence a benefit under a defined benefit
plan sponsored by the Corporation or any of its Subsidiaries and has at least 10
years of service with the Corporation and its Subsidiaries.
“Total Disability” means a “permanent and total disability” (within the meaning
of Section 22(e)(3) of the Code or as otherwise determined by the
Administrator).









